                                                                                                                   FILED IN THE
                                                                                                               U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                           EASTERN DISTRICT OF WASHINGTON



                                         UNITED STATES DISTRICT COURT May 01, 2019
                                                                  for thH_                                    SEAN F. MCAVOY, CLERK
                                                     Eastern District of Washington
                       STACIE MAY N.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:18-CV-3146-RHW
        COMMISSIONER OF SOCIAL SECURITY                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 18, is GRANTED.
u
              The Commissioner’s decision is REVERSED and this matter is REMANDED for further administrative proceedings
              consistent with this order.
              Plaintiff’s Motion for Summary Judgment, ECF No. 11, is now moot.
              Judgment is entered for the Plaintiff and against Defendant.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Robert H. Whaley                                                   on a motion for
      stipulated remand.


Date: 5/1/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                          %\Deputy Clerk

                                                                            Sara Gore
